Citation Nr: 0708329	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  01-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left knee 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972 with unverified periods of active duty for training in 
1973-1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In July 2002, the veteran presented testimony before the 
Board.  However, the Board Member who conducted that hearing 
is no longer employed at the Board.  

In July 2003, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as most recently reflected 
in a December 2005 supplemental SOC (SSOC)) and returned this 
matter to the Board for further appellate consideration.  The 
case was again remanded in August 2006, to offer the veteran 
a hearing before the Board.  

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at San Antonio, Texas; 
transcripts of both hearings are of record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  A left knee disorder, including osteoarthritis, was not 
demonstrated during the veteran's service and/or during 
active duty for training, and a preponderance of the 
competent evidence of record is against concluding that such 
disorder was caused or aggravated by service. 

CONCLUSION OF LAW

Left knee osteoarthritis was not incurred in or aggravated by 
active service, or during active duty training (ACDUTRA), nor 
may osteoarthritis be presumed to have been demonstrated to a 
compensable degree within one year following separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The veteran's claim on appeal was initially denied in 
November 1999, several years prior to the enactment of VCAA.  
In Pelegrini v. Principi, 18 Vet. App. at 115, 120, the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, No. 05-7157, (Fed. Cir. April 5, 2006).  In this 
case, such notice would have been impossible, as the claim 
was filed before enactment of VCAA.  The Court has held that 
there is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See Mayfield.  

The veteran was provided VCAA notice in September 2004 and 
April 2005.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The record 
does not reflect that the veteran was provided with such 
notice.  However, as the Board's decision herein denies the 
appellant's claim, no disability rating or effective date is 
being assigned; there is accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.   

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Law and Regulations

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or for injury incurred or aggravated 
while performing inactive duty for training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  In this case, the 
veteran claims that he has left knee osteoarthritis is a 
result of an injury he sustained on ACDUTRA.  On his Notice 
of Disagreement of June 2000, the veteran claimed that the 
incident occurred in 1974 or 1975; at his hearing before the 
undersigned, he claimed that the incident occurred in 1973 or 
1974.  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Factual Background and Analysis

The veteran's service medical records for his period of 
active service do not show any treatment of the left knee.  
Likewise, the separation physical examination showed no 
abnormalities of the musculoskeletal system.

Diligent efforts to confirm the veteran's ACDUTRA service 
and/or obtaining any relevant service medical records during 
the period in question have been unavailing.  Negative 
replies were received in January 2000 from the Department of 
the Army Reserve Headquarters, Fort Sam Houston and from the 
Department of the Army Reserve Headquarters located at Corpus 
Christi, Texas.  In May 2000, another negative reply was 
received concerning the search for reserve duty verification, 
line of duty reports, and medical records for the period from 
January 1972 through July 1976.  Inquiries to the National 
Personnel Records Center resulted in negative replies in 
April 2000 and March 2002 regarding any records for ACDUTRA.

At his hearing before the undersigned, the veteran 
acknowledged that he also had been unsuccessful in obtaining 
additional medical records and even that other alternatives 
had been unsuccessful in producing any medical records in 
support of his claim.  He also indicated that he was going to 
investigate several additional possible sources.  He was 
going to obtain a medical opinion associating the claimed 
disorder to service.  To date no such evidence has been 
forthcoming.  

In a March 1998 VA outpatient treatment record, the veteran 
related that he sustained a fracture of the left knee in 1973 
that was repaired with screws.  X-ray films confirmed 
metallic screws in place over the lateral tibial plateau.  A 
May 1998 VA outpatient treatment record indicates the veteran 
originally injured his left knee in a fall in 1986 or 1987, 
at which time he sustained a tibial plateau fracture that was 
repaired with screws.  

A lay statement from a fellow reservist was to the fact that 
the veteran injured his left knee in 1975 and that the 
veteran was treated at Fort Sam Houston.  

The veteran was afforded a VA examination in May 2004.  He 
reported that during ACDUTRA in 1973, he fell off a tank, and 
banged his left knee.  He continued to have problems with the 
knee, with treatment by cortisone injections, and finally a 
total left knee replacement in 1993.  The orthopedic surgeon 
noted that he reviewed the claims folder but he was unable to 
identify any pertinent service treatment records for the left 
knee or verify any relationship to reserve service except by 
history provided directly by the veteran.  

A medical opinion relating a current condition to an event or 
injury in military service is not an adequate basis for 
granting service connection if the incurrence of the event, 
disease, or injury during military service is not supported 
by available evidence.  The mere transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Grover v. West, 12 Vet. App. 
109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 
(1995).

Although a lay statement has been submitted in support of the 
claim, the reserve records do not corroborate any type of 
military service or medical treatment during the claimed time 
period.  Moreover, the first record of treatment for a left 
knee disorder suggests onset of left knee problems in 1986-
1987, many years after service.  See also Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered as a factor in determining a service connection 
claim). 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

ORDER

Service connection for left knee osteoarthritis is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


